Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 are presented for examination.

Claim Objections
3.	Claim 11 is objected to because of the following informalities:  Claim 11 recites “The method of claim 11” which depends on claim 11 itself.     Appropriate correction is required.


Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11093219. Although the claims at issue are not identical, they are not patentably distinct from each other because the referenced patent and the instant application are claiming common subject matter.  For illustration purpose, Claims 1-2 rejection is provided as follow:

Current Application
U.S. Patent No. 11093219
1. An Orchestration Engine for providing a technical output across two or more than two programmable objects selected from the group consisting of electronic devices, virtual objects and cloud services in response to user specified logic.
1. An Orchestration Engine for providing a technical output across two or more than two programmable objects selected from the group consisting of electronic devices, virtual objects and cloud services in response to user specified logic
2. The Orchestration Engine of claim 1, wherein: a. the orchestration engine is deployed on a mobile computer, a tablet computer, a laptop computer, a desktop computer, a wired or wireless electronic device, or a server computer, 


b. the technical output comprises one or more actions performed in response to an event or a trigger generated by the programmable objects and based on a combination of different programming and logic constructs, 

c. the orchestration engine receives the user specified logic through: i. a Visual Programming Interface, or ii. an Interpreted Programming language; and the Orchestration Engine executes the user specified logic using a communication protocol; 

d. the orchestration engine has one or more of the following features: i. the orchestration engine provides the user with means for speed setting and waits for a user specified time between every step in the user specified logic to thereby allow the user to analyze a sequence of events at a human perceivable speed, ii. the orchestration engine analyzes and compares the user specified logic against a database of logic specified by other users to thereby generate and present suggestions and recommendations to the user about possible improvements to the user specified logic, 

e. the programmable objects to which the technical output is provided have one or more of the following features: i. a capability of detecting presence of other programmable objects using broadcast advertising on a wireless channel and by measuring a received signal strength of other wireless broadcasts received from the other programmable objects, or ii. a capability to sense capacitive touch, by using capacitive touch sensitive material in manufacturing of an outer shell of the programmable objects, and in response to a sensed capacitive touch, notify the Orchestration Engine to thereby enable the Orchestration Engine to display, via a graphical user interface which programmable object the user has touched and to display help to the user related to the touched programmable object.
1.
wherein the orchestration engine is deployed on any one or more devices comprising a mobile computer, a tablet computer, a laptop computer, a desktop computer, a wired or wireless electronic device, or a server computer connected via the internet: 

wherein: a. the technical output comprises one or more actions performed in response to an event or a trigger generated by the programmable objects and based on a combination of different programming and logic constructs, 

b. the orchestration engine receives the user specified logic through: i. a Visual Programming Interface, or ii. an Interpreted Programming language, and the Orchestration Engine executes the user specified logic using a communication protocol; 

c. the orchestration engine has one or more of the following features: i. the orchestration engine provides the user with means for speed setting and waits for a user specified time between every step in the user specified logic to thereby allow the user to analyze a sequence of events at a human perceivable speed, ii. the orchestration engine analyzes and compares the user specified logic against a database of logic specified by other users to thereby generate and present suggestions and recommendations to the user about possible improvements to the user specified logic, 

d. the programmable objects to which the technical output is provided have one or more of the following features: i. a capability of detecting presence of other programmable objects using broadcast advertising on a wireless channel and by measuring a received signal strength of other wireless broadcasts received from the other programmable objects, or ii. a capability to sense capacitive touch, by using capacitive touch sensitive material in manufacturing of an outer shell of the programmable objects, and in response to a sensed capacitive touch, notify the Orchestration Engine thereby enable the Orchestration Engine to display, via a graphical user interface which programmable object the user has touched and to display help to the user related to the touched programmable object




Allowable Subject Matter
5.	Claims 8, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections 
6.	Claim 11 is objected to because of the following informalities:  The claim has improper dependency. The claim recites “The method of claim 11”, which should recites “The method of claim 10”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the orchestration engine which provides a technical output across two or more programmable objects is a software per se.
8,	Dependent Claims 2-6 are also rejected under 35 U.S.C. 101 for failing to cure the deficiencies of independent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.	Claim 1, 6-7, and 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US 20160357523).

Regarding Claim 1, Zhang (US 20160357523) teaches 
An Orchestration Engine for providing a technical output across two or more than two programmable objects (Paragraph 0033, The present disclosure describes an integrated developer environment (IDE) for IoT application developers (also referred to as a “developer accelerator environment”), which improves the IoT developer and operator experience; Paragraph 0034, In particular, in the proposed integrated developer environment, various services, tools, etc., are provided for platform emulations, data-flow protocol/algorithm simulation, live management, and so on) 
selected from the group consisting of electronic devices, virtual objects and cloud services in response to user specified logic (Paragraph 0034, the illustrative IDE is not a closed system, and can be configured to leverage and connect to third-party resources, which can include sensor simulation libraries, virtual smart things, cloud services, etc).  

Regarding Claim 6, Zhang teaches
The Orchestration Engine of claim 1 wherein the Orchestration Engine is provided along with a library of drag and drop Visual Programming Language steps for providing executable computer program steps to enable a computer language illiterate person to provide the user specified logic (Zhang [Paragraph 0048, Lastly, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)]).  

Regarding Claim 7, Zhang teaches
A system to provide a technical output across two or more than two programmable objects selected from the group consisting of electronic devices, virtual objects and cloud services in response to user specified logic (Paragraph 0033, The present disclosure describes an integrated developer environment (IDE) for IoT application developers (also referred to as a “developer accelerator environment”), which improves the IoT developer and operator experience; Paragraph 0034, In particular, in the proposed integrated developer environment, various services, tools, etc., are provided for platform emulations, data-flow protocol/algorithm simulation, live management, and so on), 
the system comprising: a computer including one or more processors; a user interface running on the computer to enable a user to specify logic using a Visual Programming Interface or using an Interpreted Programming Language (Paragraph 0038, according to one or more embodiments herein, a graphical user interface (GUI) is established for an Internet of Things (IoT) integrated developer environment (IDE) with one or more visual developer tools); 
and an orchestration engine running on the computer to interpret, execute and monitor the user specified logic and to provide technical output across two or more than two programmable objects selected from a group consisting of electronic devices, virtual objects and cloud services and to communicate through Wireless Communication with Wireless Sensors and Actuators, or through Wired Communication with Wired Sensors and Actuators, or through local or remote API communication with Virtual Objects and Cloud Services, in accordance with the user specified logic (Paragraph 0038, Nodes are provided within the IoT IDE having connectivity and functionality, where the nodes selected from a) discovered real nodes in communication with the IoT IDE or b) virtual nodes within the IoT IDE, and a plurality are connected as a logical and executable graph for a flow-based programming framework virtualized across one or more IoT layers. The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions; Paragraph 0034, the illustrative IDE is not a closed system, and can be configured to leverage and connect to third-party resources, which can include sensor simulation libraries, virtual smart things, cloud services, etc).  

Regarding Claim 9, Zhang teaches
The system of claim 7 further comprising: a library of drag and drop Visual Programming Language steps for providing executable computer program steps to enable a language illiterate person to provide the user specified logic (Zhang [Paragraph 0048, Lastly, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)]).   

Regarding Claim 10, Zhang teaches
A method for providing a technical output across two or more than two programmable objects selected from the group consisting of electronic devices, virtual objects and cloud services in response to user specified logic (Paragraph 0033, The present disclosure describes an integrated developer environment (IDE) for IoT application developers (also referred to as a “developer accelerator environment”), which improves the IoT developer and operator experience; Paragraph 0034, In particular, in the proposed integrated developer environment, various services, tools, etc., are provided for platform emulations, data-flow protocol/algorithm simulation, live management, and so on), 
comprising: providing a computer including one or more processors; specifying the user specified logic using a Visual Programming Interface or using an Interpreted Programming Language via a user interface running on the computer (Paragraph 0038, according to one or more embodiments herein, a graphical user interface (GUI) is established for an Internet of Things (IoT) integrated developer environment (IDE) with one or more visual developer tools); 
storing the user specified logic on the computer (Paragraph 0047, Referring still to FIG. 3, the illustrative IDE provides an extensible node-kit 340 to store the implemented nodes which would be commonly used in IoT applications);   
interpreting, executing and monitoring the user specified logic via an orchestration engine running on the computer; and providing technical output across two or more than two programmable objects selected from a group consisting of: electronic devices, virtual objects and cloud services, the technical output being provided by communicating through Wireless Communication with Wireless Sensors and Actuators, through Wired Communication with Wired Sensors and Actuators, or through Local or Remote API communication with Cloud Services and Virtual Objects in response to the user specified logic provided to the computer (Paragraph 0038, Nodes are provided within the IoT IDE having connectivity and functionality, where the nodes selected from a) discovered real nodes in communication with the IoT IDE or b) virtual nodes within the IoT IDE, and a plurality are connected as a logical and executable graph for a flow-based programming framework virtualized across one or more IoT layers. The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions; Paragraph 0034, the illustrative IDE is not a closed system, and can be configured to leverage and connect to third-party resources, which can include sensor simulation libraries, virtual smart things, cloud services, etc).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160357523) in view of Krog (US 20180336228), further in view of Sharma (US 20190042227).

Regarding Claim 2, Zhang teaches
The Orchestration Engine of claim 1, wherein: 
a. the orchestration engine is deployed on a mobile computer, a tablet computer, a laptop computer, a desktop computer, a wired or wireless electronic device, or a server computer (paragraph 0077, Specifically, in one embodiment, a computer operates an Internet of Things (IoT) integrated developer environment (IDE) that accesses one or more real-world physical devices within a computer network that are configured to participate with the IoT IDE]),
 b. the technical output comprises one or more actions performed in response to an event or a trigger generated by the programmable objects and based on a combination of different programming and logic constructs (Paragraph 0068, The nodes represented by the IoT IDE may then be programmed in step 1425 as detailed above, generally based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions (e.g., outputs, visualizations, actuations, notifications, cloud-connected processing, etc.)), 
c. the orchestration engine receives the user specified logic through: i. a Visual Programming Interface, or ii. an Interpreted Programming language; and the Orchestration Engine executes the user specified logic using a communication protocol (Paragraph 0038, according to one or more embodiments herein, a graphical user interface (GUI) is established for an Internet of Things (IoT) integrated developer environment (IDE) with one or more visual developer tools).

Zhang did not specifically teach
d. the orchestration engine has one or more of the following features:  i. the orchestration engine provides the user with means for speed setting and waits for a user specified time between every step in the user specified logic to thereby allow the user to analyze a sequence of events at a human perceivable speed, ii. the orchestration engine analyzes and compares the user specified logic against a database of logic specified by other users to thereby generate and present suggestions and recommendations to the user about possible improvements to the user specified logic,
e. the programmable objects  to which the technical output is provided have one or more of the following features: i. a capability of detecting presence of other programmable objects  using broadcast advertising on a wireless channel and by measuring a received signal strength of other wireless broadcasts received from the other programmable objects, or , ii. a capability to sense capacitive touch, by using capacitive touch sensitive material in manufacturing of an outer shell of the programmable objects, and in response to a sensed capacitive touch, notify the Orchestration Engine to thereby enable the Orchestration Engine to display, via a graphical user interface which programmable object the user has touched  and to displays help to the user related to the touched programmable object.

However, Krog (US 20180336228) teaches
d. the orchestration engine has one or more of the following features:  i. the orchestration engine provides the user with means for speed setting and waits for a user specified time between every step in the user specified logic to thereby allow the user to analyze a sequence of events at a human perceivable speed, ii. the orchestration engine analyzes and compares the user specified logic against a database of logic specified by other users to thereby generate and present suggestions and recommendations to the user about possible improvements to the user specified logic (Paragraph 0061, The schema optimization logic 634 aggregates configuration settings for the refinement engine 622, the orchestration logic 626, and the schema editor 632 in a global management infrastructure database 624. The schema optimization logic 634 compares new configuration settings from the refinement engine UI 612 to the configuration settings stored in the global management infrastructure database 624 to determine a similarity score. The schema optimization logic 634 communicates the configuration settings to the refinement engine UI 612, in response to the similarity score of a configuration setting being above a similarity threshold) Examiner Comments:  The process of comparing new configuration settings from the refinement engine UI 612 to the configuration settings stored in the global management infrastructure database 624 is interpreted to the claimed “analyzes and compares the user specified logic against a database of logic”.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Krog’s teaching to Zhang’s in order to enable providing users with ready to implement configuration and an initial starting point for configuring system by providing users with a ranked list of implemented configurations based on current usage, thus reducing interaction time and system load utilized during configuration and allowing the system to allocate these resources to meet system requirements.

Zhang and Krog did not specifically teach
e. the programmable objects  to which the technical output is provided have one or more of the following features: i. a capability of detecting presence of other programmable objects  using broadcast advertising on a wireless channel and by measuring a received signal strength of other wireless broadcasts received from the other programmable objects, or , ii. a capability to sense capacitive touch, by using capacitive touch sensitive material in manufacturing of an outer shell of the programmable objects, and in response to a sensed capacitive touch, notify the Orchestration Engine to thereby enable the Orchestration Engine to display, via a graphical user interface which programmable object the user has touched  and to displays help to the user related to the touched programmable object.

However, Sharma (US 20190042227) teaches
e. the programmable objects  to which the technical output is provided have one or more of the following features: i. a capability of detecting presence of other programmable objects  using broadcast advertising on a wireless channel and by measuring a received signal strength of other wireless broadcasts received from the other programmable objects, or , ii. a capability to sense capacitive touch, by using capacitive touch sensitive material in manufacturing of an outer shell of the programmable objects, and in response to a sensed capacitive touch, notify the Orchestration Engine to thereby enable the Orchestration Engine to display, via a graphical user interface which programmable object the user has touched  and to displays help to the user related to the touched programmable object (Paragraph 0073, the IoT object identifier 314 determines that UAV 128 is proximate to the IoT object including the sensor node(s) to be updated based on the UAV position data 303 alone, or the UAV position data 303 and the map(s) 212. In some examples, the IoT object identifier 314 determines that the UAV 128 is proximate to the IoT object including the sensor node(s) to be updated based on a strength level of a signal emitted by the sensor node to be updated that is detected by the UAV 128 when the UAV 128 is proximate to the IoT object including the sensor node).  

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang and Krog’s teaching to Sharma’s in order to provide the over-the-air updates to internet-of-things sensor nodes by an update deliverer which delivers the firmware update to the sensor node based on identification of the object, the identifier identifies the object based on an identifier associated with the object and a sensor node connection manager instructs the sensor node to switch from a first wireless mode to a second wireless mode, the second wireless mode is associated with a higher frequency band than the first wireless mode (Sharma [Summary]).

Regarding Claim 3, Zhang, Krog and Sharma teach
The Orchestration Engine of claim 2 wherein: 
b. the one or more actions comprises: i. sending one or more commands to the programmable objects  (Zhang [Paragraph 0038, The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions])
c. the Visual Programming Interface comprises any one selected from a group consisting of a Block Based visual programming interface, a Data Flow Based visual programming interface or a Flow Chart Based visual programming interface (Zhang [paragraph 0034, In particular, in the proposed integrated developer environment, various services, tools, etc., are provided for platform emulations, data-flow protocol/algorithm simulation, live management]), 
d. the Interpreted Programming language comprises any one selected from a group consisting of Javascript, Python, Lua, Typescript, or Logo (Zhang [Paragraph 0041, The developer environment herein provides the ability to enable the developers easily to program on these computing nodes using modern programming languages such as Java/Python/JavaScript/etc), 
e. the communication protocol consists of any one selected from a group consisting of: Wireless Communication with wireless sensors and actuators, Wired Communication with wired sensors and actuators or a Local/ or Remote Application Programming Interface Communication with virtual objects and Cloud Services (Zhang [Paragraph 0023, A computer network is a geographically distributed collection of nodes interconnected by communication links and segments for transporting data between end nodes, such as personal computers and workstations, or other devices, such as sensors, etc. Many types of networks are available, with the types ranging from local area networks (LANs) to wide area networks (WANs). LANs typically connect the nodes over dedicated private communications links located in the same general physical location, such as a building or campus. WANs, on the other hand, typically connect geographically dispersed nodes over long-distance communications links. The Internet is an example of a WAN that connects disparate networks throughout the world, providing global communication between nodes on various networks), 
f. the programming and logic constructs comprises any one selected from a group consisting of: conditional statements, mathematical operators, comparison operators, logical operators, arrays, lists, numbers, strings, and Booleans (Zhang [Paragraph 0038, Nodes are provided within the IoT IDE having connectivity and functionality, where the nodes selected from a) discovered real nodes in communication with the IoT IDE or b) virtual nodes within the IoT IDE, and a plurality are connected as a logical and executable graph for a flow-based programming framework virtualized across one or more IoT layers. The nodes may then be programmed based on respective connectivity and functionality, such that the logical and executable graph has one or more real and/or virtual inputs, one or more real and/or virtual processing functions, and one or more real and/or virtual actions).

Zhang, and Krog did not teach
a. the event or the trigger comprises any one of: i. a detection of a presence of another object in vicinity of a proximity sensor device, ii. a detection of  acceleration or movement in any direction by a motion sensor device, iii. a detection of receipt of  an email with user specified content at a user specified account, iv. a detection of a selection of an image displayed on a screen, v. a detection of a  variation in ambient light by a light sensor vi. a detection of  an object with user specified color  by color sensor device, vii. a detection of a variation in ambient temperature by a temperature sensor, viii. a detection of a variation in ambient humidity by a humidity sensor, ix. a detection of a pressure crossing a pre-configured threshold by a pressure sensor, x. a detection of  an object within a pre-configured distance by an ultrasonic or infrared distance sensor.

However, Sharma teaches
a. the event or the trigger comprises any one of: i. a detection of a presence of another object in vicinity of a proximity sensor device, ii. a detection of  acceleration or movement in any direction by a motion sensor device, iii. a detection of receipt of  an email with user specified content at a user specified account, iv. a detection of a selection of an image displayed on a screen, v. a detection of a  variation in ambient light by a light sensor vi. a detection of  an object with user specified color  by color sensor device, vii. a detection of a variation in ambient temperature by a temperature sensor, viii. a detection of a variation in ambient humidity by a humidity sensor, ix. a detection of a pressure crossing a pre-configured threshold by a pressure sensor, x. a detection of  an object within a pre-configured distance by an ultrasonic or infrared distance sensor (Paragraph 0073, the IoT object identifier 314 determines that UAV 128 is proximate to the IoT object including the sensor node(s) to be updated based on the UAV position data 303 alone, or the UAV position data 303 and the map(s) 212. In some examples, the IoT object identifier 314 determines that the UAV 128 is proximate to the IoT object including the sensor node(s) to be updated based on a strength level of a signal emitted by the sensor node to be updated that is detected by the UAV 128 when the UAV 128 is proximate to the IoT object including the sensor node).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang and Krog’s teaching to Sharma’s in order to provide the over-the-air updates to internet-of-things sensor nodes by an update deliverer which delivers the firmware update to the sensor node based on identification of the object, the identifier identifies the object based on an identifier associated with the object and a sensor node connection manager instructs the sensor node to switch from a first wireless mode to a second wireless mode, the second wireless mode is associated with a higher frequency band than the first wireless mode (Sharma [Summary]).

Regarding Claim 4, Zhang, Krog and Sharma teach
The Orchestration Engine of claim 3 wherein the one or more actionsSmart object networks, such as sensor networks, in particular, are a specific type of network having spatially distributed autonomous devices such as sensors, actuators, etc., that cooperatively monitor physical or environmental conditions at different locations, such as, e.g., energy/power consumption, resource consumption (e.g., water/gas/etc. for advanced metering infrastructure or “AMI” applications) temperature, pressure, vibration, sound, radiation, motion, pollutants, etc. Other types of smart objects include actuators, e.g., responsible for turning on/off an engine or perform any other actions]).  

Regarding Claim 5, Zhang, Krog and Sharma teach
The Orchestration Engine of claim 2 wherein: 
a. the wireless communication protocol is selected from a group consisting of: Bluetooth Low energy, Bluetooth, WiFi or ZigBee (Zhang [Paragraph 0028, IoT/IoE requires a number of physical devices including endpoint and sensing devices and network equipment such as edge routers and wireless equipment), 
c. the Local or Remote Application Programming Interface Communication is selected from a group consisting of a Cloud Services Application Programming interface; or a Local Software Application Programming interface (Zhang [Paragraph 0036, An IoT application or “app” typically involves many layers of devices and services, such as the sensors and actuators, the routers, fog-based processing, cloud-based processing, etc]), 
d. the Wireless Sensors and Actuators are selected from a group consisting of: an LED, a Proximity sensor, a Motion sensor, a Motor, a Screen, a speaker, a distance sensor, a color sensor, a buzzer, a button, a knob, a sound sensor, a light sensor, a touch sensor, a pressure sensor, a temperature sensor, a moisture sensor, a weight sensor, a gas sensor, and an infrared emitter (Zhang [Paragraph 0040, For platform emulation 320, the platforms to be emulated may include the things (e.g., sensors, actuators, etc.), the Fog platform, the Cloud platform, and the end-user platforms (e.g., Web)]), 
e. the Wired Sensors and Actuators are selected from a group consisting of: an LED, a Proximity sensor, a Motion sensor, a Motor, a Screen, a speaker, a distance sensor, touch sensor, a pressure sensor, a temperature sensor, a moisture sensor, a weight sensor, a gas sensor, and an infrared emitter (Zhang [Paragraph 0040, For platform emulation 320, the platforms to be emulated may include the things (e.g., sensors, actuators, etc.), the Fog platform, the Cloud platform, and the end-user platforms (e.g., Web)]),
f. the Virtual Objects are selected from a group consisting of an animated image, a button, a label, a slider, an image, a chart- and a notification (Zhang [Paragraph 0048, Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)]), 
g. the cloud services are selected from a group consisting of: an Email service, a Social network service, a text messaging service and a data storage service (Zhang [Paragraph 0049, Example actions include outputs to physical things (632) and/or virtual things (634) (e.g., objects, actuators, indicators, etc.), as well as various visualizations (636) (e.g., graphs, charts, values, etc.), notifications (638) (e.g., email, SMS, etc.), or cloud connections (640) (e.g., big data analysis, Internet sharing, database storage, etc.)]).

Zhang and Krog did not specifically teach
b. the wired communication protocol is selected from a group consisting of: Ethernet, I2C, SPI or UART.

However, Sharma teaches
b. the wired communication protocol is selected from a group consisting of: Ethernet, I2C, SPI or UART (Paragraph 0117, The interface circuit 720 of the illustrated example also includes a communication device such as a transmitter, a receiver, a transceiver, a modem and/or network interface card to facilitate exchange of data with external machines (e.g., computing devices of any kind) via a network 726 (e.g., an Ethernet connection, a digital subscriber line (DSL), a telephone line, coaxial cable, a cellular telephone system, etc.)), 
 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang and Krog’s teaching to Sharma’s in order to provide the over-the-air updates to internet-of-things sensor nodes by an update deliverer which delivers the firmware update to the sensor node based on identification of the object, the identifier identifies the object based on an identifier associated with the object and a sensor node connection manager instructs the sensor node to switch from a first wireless mode to a second wireless mode, the second wireless mode is associated with a higher frequency band than the first wireless mode (Sharma [Summary]).


11.	Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 20160357523) in view of Barros (US 20080127044).

Regarding Claim 11, Zhang teaches
The method of claim 11.

Zhang did not teach
further comprising: providing a plug-in framework by specifying communication protocol capabilities of a new element via a markup language, the markup language including one or more of: JSON, YAML or XML to thereby support extensibility for newer electronic devices.

However, Barros (US 20080127044) teaches 
further comprising: providing a plug-in framework by specifying communication protocol capabilities of a new element via a markup language, the markup language including one or more of: JSON, YAML or XML to thereby support extensibility for newer electronic devices (Paragraph 0090, The messaging infrastructure 806 is thus configured to facilitate and enable messaging between the various processes, and, as shown, may implement the orchestration engine 104 as part of this functionality. Various known elements of the messaging infrastructure 806 are not illustrated in FIG. 8A, such as, for example, a message handler, a message log, and/or message repository. Messages may be implemented according to, for example, message types, message templates, previous messages, message portions that may be assembled into a single message, or other message-relevant information. For example, messages may be constructed using the extensible Mark-up Language ( XML), according to message type/template information provided in corresponding XML schemas).  

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Zhang’s teaching to Barros in order to modifiy a process model by providing an orchestration engine where the orchestration engine represents an engine for executing process models, and, as such, is configured, for example, to track a state of the process model (e.g., which tasks have been completed, including a most-recently completed task), update the process model in response to a completed task, and ensure that an order of the process model is followed (Barros [0021]).

Regarding Claim 13, Zhang and Barros teach
The method of claim 11, further comprising: providing a library of drag and drop Visual Programming Language steps for providing executable computer program steps to enable a computer language illiterate person to provide the user specified logic (Zhang [Paragraph 0048, Lastly, based on the platform emulation, the flow programming framework, and the node-kit, the IoT IDE provides visual developer tools 350 in the IDE for developers to easily program. Examples of such visual developer tools include dragging icons, connecting items logically, programming the items, validating the configurations, and running (executing) the system to obtain a result (virtualization, simulation, etc.)]).     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SOLTANZADEH whose telephone number is (571)272-3451.  The examiner can normally be reached on M-F, 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMIR SOLTANZADEH/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191